Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 9, 11 – 14 and 18 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2022/0070970 A1).
Regarding claim 1, Zhou teaches a method for adjusting information transmission, implemented by a base station, the method comprising: determining information of periodic-scheduling configuration of target user equipment (UE) (paragraph 267: A base station may allocate Configured Scheduling (CS) resources for down link transmission to a wireless device. The base station may send (e.g., transmit) one or more RRC messages indicating a periodicity of the CS grant), the information of periodic-paragraph 280: A base station may indicate, to a wireless device, which of the one or more (configured) BWPs is an active BWP. Also described in paragraph 282: a set of one or more BWPs (e.g., at most four BWPs) for transmissions (e.g., UL BWP set) in an UL bandwidth by at least one parameter UL-BWP. See Fig. 10); sending the information of periodic-scheduling configuration to the target UE to enable the target UE to make periodic-transmission configuration (paragraph 267: A base station may allocate Configured Scheduling (CS) resources for down link transmission to a wireless device. The base station may send (e.g., transmit) one or more RRC messages indicating a periodicity of the CS grant. Also described in paragraphs 280 and 282); and periodically scheduling, according to the information of periodic-scheduling configuration, the target UE on different BWPs for information transmission (paragraph 280: A base station may indicate, to a wireless device, which of the one or more (configured) BWPs is an active BWP. Also described in paragraph 282: a set of one or more BWPs (e.g., at most four BWPs) for transmissions (e.g., UL BWP set) in an UL bandwidth by at least one parameter UL-BWP. See Fig. 10). 
Regarding claim 2, Zhou teaches the method according to claim 1, wherein the information of periodic-scheduling configuration comprises: a preset cycle length, at least two time windows arranged in a preset order within the cycle length, and information of transmission configuration of a BWP corresponding to each of the at least two time windows (paragraphs 380: A wireless device may receive a PDCCH message and/or a PDSCH message in a DL BWP, for example, according to a configured subcarrier spacing and/or a CP length for the DL BWP. A wireless device may transmit via a PUCCH and/or via a PUSCH in an UL BWP, for example, according to a configured subcarrier spacing and CP length for the UL BWP. Also illustrated in Figs. 10, 21 and 38-48); wherein the information of transmission configuration of the BWP comprises: a frequency range, and a time-frequency position of a control resource set (CORESET). (see Figs. 8 and 10; paragraphs 263: frequency and time domain; paragraph 284: CORESET).
Regarding claim 3, Zhou teaches the method according to claim 1, wherein the determining information of periodic-scheduling configuration of target UE comprises at least one of: determining the information of periodic-scheduling configuration under a preset trigger condition (paragraph 395: A base station may activate an additional BWP dynamically (e.g., via DCI, a MAC CE, etc.), for example, if at least one of multiple types of services are triggered for transmission via the additional BWP).
Regarding claims 4 – 8, the limitations are rejected based upon claim 3’s exclusion of this limitation through use of the “or” statement.
 Regarding claim 9, Zhou teaches the method according to claim 3, wherein the determining information of periodic-scheduling configuration comprises: querying a preset configuration list according to an identity of the target UE, and acquiring information of periodic-scheduling configuration corresponding to the identity of the target UE, wherein the preset configuration list comprises: a correspondence between an identity of UE and information of periodic-scheduling configuration (paragraph 407:  The activated third BWP may be a primary active BWP, for example, after or in response to the switching. The wireless device may monitor a first PDCCH on common search spaces and first wireless device-specific search spaces on the PBWP2 and/or may monitor a second PDCCH on second wireless device-specific search spaces on the SBWP1, for example, after or in response to the switching from the PBWP1 to the PBWP2. Also see Figs. 21 and 32).
Regarding claim 11, Zhou teaches the method according to claim 1, further comprising: sending information of periodic scheduling cancellation to the target UE under a preset trigger condition, and canceling periodic scheduling for the target UE (paragraphs 410 and 411: The base station and/or the wireless device may trigger an SBWP deactivation). 
Regarding claim 12, Zhou teaches the method according to claim 11, wherein the information of periodic scheduling cancellation comprises: information of transmission configuration of subsequently scheduled BWPs (paragraphs 410 and 411: The base station and/or the wireless device may trigger an SBWP deactivation). 
Regarding claim 13, Zhou teaches the method according to claim 12, wherein the information of transmission configuration of the subsequently scheduled BWPs comprises: information of transmission configuration of the BWPs contained in the information of periodic-scheduling configuration (paragraphs 410 and 411: A base station and/or a wireless device may not allow a PBWP switching to a second active BWP by a MAC CE or by DCI, for example, in a configuration in which multiple active DL BWPs comprise a PBWP and at least one SBWP in a cell. The base station and/or the wireless device may trigger an SBWP deactivation, an SBWP activation, and/or an SBWP switching. Configuring the PBWP to be unswitchable may simplify signaling designs and/or reduce implementation complexity of the wireless device). 
Regarding claim 14, Zhou teaches the same limitations describe above in the rejection of claim 1. 
Regarding claim 18, Zhou teaches the method according to claim 14, further comprising: receiving information of periodic scheduling cancellation from the base station, and canceling periodic information transmission (paragraphs 410 and 411: The base station and/or the wireless device may trigger an SBWP deactivation).
Regarding claim 19, Zhou teaches the same limitations describe above in the rejection of claim 1. Zhou further teaches a base station (Fig. 3: base station 1 120A), comprising: a processor (321A); and a memory (322) configured to store an executable instruction of the processor.
Regarding claim 20, Zhou teaches the same limitations describe above in the rejection of claim 1. Zhou further teaches a User equipment (UE) (Fig. 3: wireless device 110), comprising: a processor (314); and a memory (315) configured to store an executable instruction of the processor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2022/0070970 A1) in view of He (CN103327630).
Regarding claim 15, Zhou teaches the method according to claim 14, but fails to explicitly disclose wherein before the receiving information of periodic-scheduling configuration from a base station, the method further comprises: sending a periodic scheduling request for requesting periodic scheduling of resources to the base station, the periodic scheduling request at least comprising: an identity of the UE and information of the periodic scheduling request. 
	However, He teaches wherein before the receiving information of periodic-scheduling configuration from a base station, the method further comprises: sending a periodic scheduling request for requesting periodic scheduling of resources to the base station, the periodic scheduling request at least comprising: an identity of the UE and information of the periodic scheduling request (Paragraph 32: optionally, the base station can periodically transmit scheduling information to wireless resource management device. Further, optionally, the base station may also based on radio resource management device requires to send scheduling information. For example, the radio resource management device can firstly sends request for obtaining scheduling information to the base station, then the base station can respond to the request for transmitting the scheduling information. paragraph 42: In addition, scheduling request may further include corresponding to terminal I of cell identification and terminal identification).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Zhou’s method by incorporating the teachings of He, for the purpose of requesting scheduling information and communicating according to the scheduled resource.
Regarding claim 16, Zhou further teaches the method according to claim 15, wherein the information of the periodic scheduling request comprises: a cycle length, a number of and an arrangement order of time windows within the cycle length, and a time-frequency range of a BWP corresponding to each of the time windows (paragraphs 380: A wireless device may receive a PDCCH message and/or a PDSCH message in a DL BWP, for example, according to a configured subcarrier spacing and/or a CP length for the DL BWP. A wireless device may transmit via a PUCCH and/or via a PUSCH in an UL BWP, for example, according to a configured subcarrier spacing and CP length for the UL BWP. Also illustrated in Figs. 10, 21 and 38-48). 
Regarding claim 17, Zhou teaches the method according to claim 15, wherein the information of the periodic scheduling request comprises: window numbers of preset paragraphs 380: A wireless device may receive a PDCCH message and/or a PDSCH message in a DL BWP, for example, according to a configured subcarrier spacing and/or a CP length for the DL BWP. A wireless device may transmit via a PUCCH and/or via a PUSCH in an UL BWP, for example, according to a configured subcarrier spacing and CP length for the UL BWP. Also illustrated in Figs. 10, 21 and 38-48); wherein the information of transmission configuration of the BWP comprises: a frequency range, and a time-frequency position of a control resource set (CORESET). (see Figs. 8 and 10; paragraphs 263: frequency and time domain; paragraph 284: CORESET). 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose “wherein the determining information of periodic-scheduling configuration comprises: acquiring a service transmission record of the target UE within a preset historical duration; calculating, according to the service transmission record, a transmission ratio of different types of services within a period; and determining the information of periodic-scheduling configuration according to the transmission ratio.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462